Exhibit 10.7

Amended and Restated Executive Retention Agreement

THIS AMENDED AND RESTATED EXECUTIVE RETENTION AGREEMENT by and among Vistaprint
N.V. (the “Company”) and Robert Keane (the “Executive”) was originally made as
of December 1, 2004 (the “Effective Date”), and is hereby further amended and
restated as of October 23, 2009. Except where the context otherwise requires,
the term “Company” shall include each of Vistaprint N.V. and any of its present
or future parent or subsidiary corporations.

WHEREAS, the Company desires to retain the services of the Executive and, in
order to do so, are entering into this Agreement in order to provide
compensation to the Executive in the event the Executive’s employment with the
Company is terminated under certain circumstances;

WHEREAS, the Company also recognizes that the possibility of a change in control
of the Company exists and that such possibility, and the uncertainty and
questions which it may raise among key personnel, may deter key potential
personnel from joining the Company and may result in the departure or
distraction of key personnel to the detriment of the Company and its
shareholders, and

WHEREAS, the Supervisory Board of the Company (the “Supervisory Board”) has
determined that appropriate steps should be taken to retain the Executive and to
reinforce and encourage the continued employment and dedication of the Company’s
key personnel without distraction from the possibility of a change in control of
the Company and related events and circumstances.

NOW, THEREFORE, as an inducement for and in consideration of the Executive
remaining in the Company’s employ, the Company agrees that the Executive shall
receive the benefits set forth herein in the event of a Change in Control and
the severance and other benefits set forth in this Agreement in the event the
Executive’s employment with the Company is terminated under the circumstances
described below.

1. Key Definitions.

See Annex A for a list of certain defined terms used herein.

2. Term of Agreement. This Agreement, and all rights and obligations of the
parties hereunder, shall take effect upon the Effective Date and shall terminate
upon the fulfillment by the Company of its obligations under this Agreement
following a termination of the Executive’s employment (the “Term”).

3. Employment Status; Termination of Employment.

3.1. Not an Employment Contract. The Executive acknowledges that this Agreement
does not constitute a contract of employment or impose on the Company any
obligation to retain the Executive as an employee and that this Agreement does
not prevent the Executive from terminating employment at any time.

3.2. Termination of Employment.

(a) Any termination of the Executive’s employment by the Company or by the
Executive (other than due to the death of the Executive) shall be communicated
by a written notice to the other party hereto (the “Notice of Termination”),
given in accordance with Section 7. Any Notice of Termination shall:

(i) indicate the specific termination provision (if any) of this Agreement
relied upon by the party giving such notice,

(ii) to the extent applicable, set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated, and

(iii) specify the Date of Termination (as defined below).

(b) The effective date of an employment termination (the “Date of Termination”)
shall be the close of business on the date specified in the Notice of
Termination (which date may not be less than 15

 

1



--------------------------------------------------------------------------------

days or more than 120 days after the date of delivery of such Notice of
Termination), in the case of a termination other than one due to the Executive’s
death, or the date of the Executive’s death, as the case may be; provided,
however that if the Executive is resigning the Executive’s employment for other
than Good Reason, the Company may elect to accept such resignation prior to the
date specified in the Executive’s notice and the Date of Termination shall be
the date the Company notifies the Executive of such acceptance. In the event the
Company fails to satisfy the requirements of Section 3.2(a) regarding a Notice
of Termination, the purported termination of the Executive’s employment pursuant
to such Notice of Termination shall not be effective for purposes of this
Agreement.

(c) The failure by the Executive or the Company to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of Good
Reason or Cause shall not waive any right of the Executive or the Company,
respectively, hereunder or preclude the Executive or the Company, respectively,
from asserting any such fact or circumstance in enforcing the Executive’s or the
Company’s rights hereunder.

(d) Any Notice of Termination for Cause given by the Company must be given
within 30 days of the occurrence of the event(s) or circumstance(s), which
constitute(s) Cause. Prior to any Notice of Termination for Cause being given
(and prior to any termination for Cause being effective), the Executive shall be
entitled to a hearing before the Supervisory Board at which the Executive may,
at the Executive’s election, be represented by counsel and at which the
Executive shall have a reasonable opportunity to be heard. Such hearing shall be
held on not less than 30 days prior written notice to the Executive stating the
Supervisory Board’s intention to terminate the Executive for Cause and stating
in detail the particular event(s) or circumstance(s) which the Supervisory Board
believes constitutes Cause for termination. Any such Notice of Termination for
Cause must be approved by an affirmative vote of two-thirds of the members of
the Supervisory Board.

(e) Any Notice of Termination for Good Reason given by the Executive must be
given within 90 days of the occurrence of the event(s) or circumstance(s), which
constitute(s) Good Reason.

4. Benefits to Executive.

4.1 Acceleration of Awards. If the Change in Control Date occurs prior to the
Date of Termination, then, effective upon the Change in Control Date,

(a) each outstanding option to purchase shares of the Company held by the
Executive (to the extent not then currently exercisable) shall become
immediately exercisable in full and shares of the Company received upon exercise
of any options will no longer be subject to any applicable right of repurchase
or first refusal by the Company,

(b) each outstanding restricted stock award held by the Executive shall be
deemed to be fully vested and such vested shares will no longer be subject to
any applicable right of repurchase or first refusal by the Company,

(c) each outstanding restricted share unit award held by the Executive shall be
deemed to be fully vested and such vested shares shall be distributed to the
Executive as soon as practicable thereafter,

(d) notwithstanding any provision in any applicable option agreement to the
contrary, each such option shall continue to be exercisable by the Executive for
a period of 12 months following the Date of Termination if the Executive is
terminated without Cause or resigns for Good Reason following the Change in
Control Date, but in no event may the option be exercised after the original
expiration date of the option,

(e) the performance criteria set forth in any Multi-Year Award Agreement shall
be deemed satisfied at the mid-range target level for the Performance Period in
which the Change in Control occurs and for each subsequent Performance Period
that is part of the award under such Multi-Year Award Agreement, and the
Executive shall be entitled to receive the full mid-range target bonus for each
such Performance Period on the Change in Control Payment Date, and

(f) the performance criteria set forth in any Annual Award Agreement shall be
deemed satisfied at 100% of the target levels, and the Executive shall be
entitled to receive, on the Change in Control Payment Date, the product of
(i) 100% of the target bonus for the Performance Period in which the Change in
Control occurs and (ii) the Pro-Rating Fraction.

 

2



--------------------------------------------------------------------------------

4.2 Compensation. If the Executive’s employment with the Company terminates
during the Term, the Executive shall be entitled to the following benefits:

(a) Termination Without Cause or Resignation for Good Reason Prior to the Change
in Control Date. If the Executive’s employment with the Company is terminated by
the Company (other than for Cause, Disability or Death) or the Executive resigns
for Good Reason prior to the Change in Control Date, then the Executive shall be
entitled to the following benefits:

(i) the Company shall pay to the Executive the following amounts:

(1) in a lump sum in cash in the next regularly scheduled pay cycle following
the Date of Termination, the sum of:

(A) the Executive’s unpaid base salary through the Date of Termination,

(B) if quarterly bonuses are then being paid, the product of (i) the greater of
any quarterly bonus paid or payable (including any bonus or portion thereof
which has been earned but deferred or which the Executive forewent) for the most
recently completed fiscal quarter or any quarterly bonus payable for the then
current fiscal quarter and (ii) a fraction, the numerator of which is the number
of days in the current fiscal quarter through the Date of Termination, and the
denominator of which is 90, and

(C) the amount of any compensation previously deferred by the Executive
(together with any accrued interest or earnings thereon) and any accrued
vacation pay,

in each case to the extent not previously paid (the sum of the amounts described
in clauses (A), (B) and (C) shall be hereinafter referred to as the “Accrued
Obligations”);

(2) in a lump sum in cash in the next regularly scheduled pay cycle following
the Date of Termination, an amount equal to the sum of :

(A) 200% of the greater of (i) the Executive’s target annual bonus (including
the sum of any target annual bonus under any Annual Award Agreement or other
agreement or arrangement and any target quarterly bonuses, if applicable) for
the then current fiscal year multiplied by the average actual annual bonus
payout percentage for the three fiscal year period ending prior to the Date of
Termination; provided however that, if the Executive has been employed by the
Company for more than two but less than three full fiscal years prior to the
Date of Termination, the average actual annual bonus payout percentage for the
two fiscal year period ending prior to the Date of Termination will be used for
calculating the product in this clause (i) instead of the average actual annual
bonus payout percentage for the three fiscal year period; and provided further
that if the Executive has been employed by the Company for less than two full
fiscal years prior to the Date of Termination, the product in this clause
(i) shall be deemed to equal zero; and (ii) the Executive’s target annual bonus
(including the sum of any target annual bonus under any Annual Award Agreement
or other agreement or arrangement and any quarterly bonuses, if applicable) for
the then current fiscal year; and

(B) 200% of the Executive’s then current annual base salary,

(the sum of the amounts described in clauses (A) and (B) shall be hereinafter
referred to as the “Severance Payment”);

(3) with respect to any Multi-Year Award Agreement and Annual Award Agreement:

(A) If subsequent to such termination or resignation a Change in Control does
not occur prior to the end of the applicable Performance Period, the Company
shall pay the Executive, in a lump sum in cash on the Award Payment Date, any
Pro-Rated Multi-Year Award and any Pro-Rated Annual Award, as

 

3



--------------------------------------------------------------------------------

applicable. Notwithstanding the foregoing, in no event will any Pro-Rated
Multi-Year Award or any Pro-Rated Annual Award, as applicable, be higher than
the bonus the Executive would have achieved for the applicable Performance
Period under the applicable Multi-Year Award Agreement or Annual Award
Agreement, as the case may be, had the Executive remained employed with the
Company through the end of the applicable Performance Period.

(B) If subsequent to such termination or resignation a Change in Control does
occur prior to the end of the applicable Performance Period, the Company shall
pay the Executive, in a lump sum in cash on the Change in Control Payment Date,
any Pro-Rated Multi-Year Award and any Pro-Rated Annual Award, as applicable.

(C) Upon the occurrence of either of the events described in
Section 4.2(a)(i)(3)(A) or Section 4.2(a)(i)(3)(B), as applicable, each
Multi-Year Award Agreement shall be terminated with respect to any remaining
Performance Periods under such Agreement that would occur after the Performance
Period in which the Date of Termination occurs and the Executive shall have no
further rights with respect to the terminated portion of such Multi-Year Award
Agreement.

(ii) for 24 months after the Date of Termination, or such longer period as may
be provided by the terms of the appropriate plan, program, practice or policy,
the Company shall continue to provide benefits to the Executive and the
Executive’s family at least equal to those which would have been provided to
them if the Executive’s employment had not been terminated, in accordance with
the applicable Benefit Plans in effect on the Effective Date or, if more
favorable to the Executive and the Executive’s family, in effect generally at
any time thereafter with respect to other peer executives of the Company and its
affiliated companies; provided, however, that if the Executive becomes
reemployed with another employer and is eligible to receive a particular type of
benefits (e.g., health insurance benefits) from such employer on terms at least
as favorable to the Executive and the Executive’s family as those being provided
by the Company, then the Company shall no longer be required to provide those
particular benefits to the Executive and the Executive’s family (such benefits
shall be hereinafter referred to as the “Primary Benefits”);

(iii) to the extent not previously paid or provided, the Company shall timely
pay or provide to the Executive any other amounts or benefits required to be
paid or provided or which the Executive is eligible to receive following the
Executive’s termination of employment under any plan, program, policy, practice,
contract or agreement of the Company and its affiliated companies (such other
amounts and benefits shall be hereinafter referred to as the “Other Benefits”);
and

(iv) for purposes of determining eligibility (but not the time of commencement
of benefits) of the Executive for retiree benefits to which the Executive is
entitled, the Executive shall be considered to have remained employed by the
Company until 24 months after the Date of Termination.

(b) Termination Without Cause or Resignation for Good Reason within one year
after the Change in Control Date. If the Executive’s employment with the Company
is terminated by the Company (other than for Cause, Disability or Death) or the
Executive resigns for Good Reason at any time on or before the one year
anniversary of the Change in Control Date, then the Executive shall be entitled
to the following benefits:

(i) the Company shall pay to the Executive the following amounts:

(1) in a lump sum in cash in the next regularly scheduled pay cycle following
the Date of Termination, the Accrued Obligations;

(2) in a lump sum in cash in the next regularly scheduled pay cycle following
the Date of Termination, an amount equal to the Severance Payment;

(ii) for 24 months after the Date of Termination, or such longer period as may
be provided by the terms of the appropriate plan, program, practice or policy,
the Company shall continue to provide to the Executive and the Executive’s
family the Primary Benefits;

(iii) to the extent not previously paid or provided, the Company shall timely
pay or provide to the Executive the Other Benefits; and

 

4



--------------------------------------------------------------------------------

(iv) for purposes of determining eligibility (but not the time of commencement
of benefits) of the Executive for retiree benefits to which the Executive is
entitled, the Executive shall be considered to have remained employed by the
Company until 24 months after the Date of Termination.

(c) Section 409A of the Code. Neither the Company nor the Executive may elect to
defer delivery of any of the payments to be made under Section 4.2(a) or 4.2(b).
If any of the benefits payable under Section 4.2(a) or 4.2(b) (each a
“Termination Benefit”) is considered “nonqualified deferred compensation” within
the meaning of Section 409A of the Code (“Section 409A”), and the Executive is
considered a “specified employee” within the meaning of Section 409A, then
notwithstanding the provisions of Sections 4.2(a) and (b), no such Termination
Benefit shall be paid to the Executive during the six-month period following the
Executive’s termination of employment, provided, however that that such
Termination Benefits may be paid immediately following the death of the
Executive and such Termination Benefits shall be paid in a lump sum immediately
upon the expiration of such 6-month period; and, provided, further, if not
prohibited by Section 409A, such Termination Benefits shall, upon the Date of
Termination, be paid into an escrow account with a third party acceptable to the
Executive, such escrow account to be subject to the claims of creditors of the
Company and such Termination Benefits to be paid to the Executive immediately
upon the expiration of such six-month period.

(d) Termination for Cause; Resignation without Good Reason; Termination for
Death or Disability. If the Company terminates the Executive’s employment with
the Company for Cause at any time, the Executive voluntarily resigns at any time
for other than Good Reason, or if the Executive’s employment with the Company is
terminated by reason of the Executive’s death or Disability, then the Company
shall (i) pay the Executive (or the Executive’s estate, if applicable), in a
lump sum in cash within 30 days after the Date of Termination, the sum of
(A) the Executive’s unpaid base salary through the Date of Termination, and
(B) the amount of any compensation previously deferred by the Executive to the
extent not previously paid and (ii) timely pay or provide to the Executive the
Other Benefits.

(e) Currency and Foreign Exchange Rate. For purposes of calculating the benefits
payable to the Executive pursuant to this Section 4, such benefits shall in each
case be payable in the currency in which the Executive would have received such
compensation in the ordinary course of business as of the Date of Termination or
Change in Control Date, as applicable (the “Present Currency”). In the event
that the Executive received any compensation in prior fiscal years in any
currency other than the Present Currency (the “Prior Currency”), then for
purposes of calculating the Executive’s Severance Payment, Pro-Rated Annual
Award, and Pro-Rated Multi-Year Award, as applicable, any amounts paid to the
Executive in the Prior Currency shall be converted to the Present Currency at
the prevailing exchange rate that was in effect on the date such compensation
was paid.

(f) Exclusions from Base Salary and Bonus. For purposes of this Section 4, base
salary and bonus exclude, without limitation, the following items: permanent or
temporary housing allowances, transportation and moving expenses, tuition, air
travel for non-business reasons, tax equalization payments, and any
extraordinary payments that the Executive may be entitled to pursuant to
non-U.S. law.

4.3 Taxes.

(a) In the event that Vistaprint N.V. (or any successor thereto) undergoes a
“Change in Ownership or Control” (as defined in Annex A), the Company shall,
within 15 days after each date on which the Executive becomes entitled to
receive (whether or not then due) a Contingent Compensation Payment (as defined
in Annex A) relating to such Change in Ownership or Control, determine and
notify the Executive (with reasonable detail regarding the basis for its
determinations) (i) which of the payments or benefits due to the Executive
(under this Agreement or otherwise) following such Change in Ownership or
Control constitute Contingent Compensation Payments, (ii) the amount, if any, of
the excise tax (the “Excise Tax”) payable pursuant to Section 4999 of the Code,
by the Executive with respect to such Contingent Compensation Payment and
(iii) the amount of the Gross-Up Payment (as defined in Annex A) due to the
Executive with respect to such Contingent Compensation Payment. Within 30 days
after delivery of such notice to the Executive, the Executive shall deliver a
response to the Company (the “Executive Response”) stating either that the
Executive (A) agrees with the Company’s determination pursuant to the preceding
sentence or (B) disagrees with such determination, in which case the Executive
shall indicate which payment and/or benefits should be characterized as a
Contingent Compensation Payment, the amount of the Excise Tax with respect to
such Contingent Compensation Payment and the amount of the Gross-Up Payment due
to the Executive with respect to such Contingent Compensation Payment. The
amount and characterization of any item in

 

5



--------------------------------------------------------------------------------

the Executive Response shall be final; provided, however, that in the event that
the Executive fails to deliver an Executive Response on or before the required
date, the Company’s initial determination shall be final. Within 60 days after
the due date of each Contingent Compensation Payment to the Executive, the
Company shall pay to the Executive, in cash, the Gross-Up Payment with respect
to such Contingent Compensation Payment, in the amount determined pursuant to
this Section 4.3(a).

(b) The provisions of this Section 4.3 are intended to apply to any and all
payments or benefits available to the Executive under this Agreement or any
other agreement or plan of the Company under which the Executive receives
Contingent Compensation Payments.

(c) Notwithstanding anything to the contrary set forth above in this Section 4.3
or elsewhere in this Agreement, in the event no Excise Tax would be payable by
the Executive pursuant to Section 4999 of the Code following a Change in
Ownership or Control of Vistaprint N.V. if the Contingent Compensation Payment
the Executive is otherwise entitled to receive in connection with such Change in
Ownership or Control is reduced by up to $50,000 (such amount up to $50,000
being referred to herein as the “Excise Tax Avoidance Amount”), the Executive
hereby agrees that the Contingent Compensation Payment will be reduced by such
Excise Tax Avoidance Amount such that no Excise Tax will be payable by the
Executive and the Company in turn will not be required to pay the Gross-up
Payment to the Executive. Any reduction in the Contingent Compensation Payment
required to be made pursuant to this subparagraph shall be made first with
respect to the portion of the Contingent Compensation Payment payable in cash
before being made with respect to any portion of the Contingent Compensation
Payment to be provided in the form of benefits, and in either case shall be made
in the inverse order of the scheduled dates or times for the payment or
provision of such Contingent Compensation Payments. A determination as to
whether any reduction in the Executive’s Contingent Compensation Payment is
required pursuant to the provisions of this subparagraph ©, and if so, the
amount of the reduction so required, shall be included as part of the
communications and procedures described in subparagraph (a) above.

4.4 Mitigation. Except as provided in Section 4.3© above, the Executive shall
not be required to mitigate the amount of any payment or benefits provided for
in this Section 4 by seeking other employment or otherwise. Further, except as
provided in Sections 4.2(a)(ii) and (b)(ii) and in Section 8.9, the amount of
any payment or benefits provided for in this Section 4 shall not be reduced by
any compensation earned by the Executive as a result of employment by another
employer, by retirement benefits, by offset against any amount claimed to be
owed by the Executive to the Company or otherwise.

5. Disputes.

5.1 Settlement of Disputes; Arbitration. All claims by the Executive for
benefits under this Agreement shall be directed to and determined by the
Supervisory Board and shall be in writing in accordance with Section 7.1. Any
denial by the Supervisory Board of a claim for benefits under this Agreement
shall be delivered to the Executive in writing in accordance with Section 7.1
and shall set forth the specific reasons for the denial and the specific
provisions of this Agreement relied upon. The Supervisory Board shall afford a
reasonable opportunity to the Executive for a review of the decision denying a
claim. Any further dispute or controversy arising under or in connection with
this Agreement shall be settled exclusively by arbitration in Boston,
Massachusetts, in accordance with the rules of the American Arbitration
Association then in effect. Judgment may be entered on the arbitrator’s award in
any court having jurisdiction.

5.2 Expenses. The Company agrees to pay as incurred, to the full extent
permitted by law, all legal, accounting and other fees and expenses which the
Executive may reasonably incur as a result of any claim or contest (regardless
of the outcome thereof) by the Company, the Executive or others regarding the
validity or enforceability of, or liability under, any provision of this
Agreement or any guarantee of performance thereof (including as a result of any
contest by the Executive regarding the amount of any payment or benefits
pursuant to this Agreement), plus in each case interest on any delayed payment
at the applicable Federal rate provided for in Section 7872(f)(2)(A) of the
Code.

5.3 Compensation During a Dispute. If the right of the Executive to receive
benefits under Section 4 (or the amount or nature of the benefits to which the
Executive is entitled to receive) are the subject of a dispute between the
Company and the Executive, the Company shall continue (a) to pay to the
Executive’s base salary as of the Effective Date (or as the same was or may be
increased thereafter from time to time) and (b) to provide benefits to the
Executive and the Executive’s family at least equal to those which would have
been provided

 

6



--------------------------------------------------------------------------------

to them, if the Executive’s employment had not been terminated, in accordance
with the applicable Benefit Plans in effect on the Effective Date (or as
subsequently adopted or modified with the Executive’s written consent), until
such dispute is resolved either by mutual written agreement of the parties or by
an arbitrator’s award pursuant to Section 5.1. Following the resolution of such
dispute, the sum of the payments (net of tax and other withholdings) made to the
Executive under clause (a) of this Section 5.3 shall be deducted from any cash
payment which the Executive is entitled to receive pursuant to Section 4; and if
such sum exceeds the amount of the cash payment which the Executive is entitled
to receive pursuant to Section 4, the excess of such net sum over the amount of
such payment shall be repaid (without interest) by the Executive to the Company
within 60 days of the resolution of such dispute.

6. Successors.

6.1 Successor to the Company. Vistaprint N.V. shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of Vistaprint N.V. to
expressly assume and agree to perform this Agreement to the same extent that
Vistaprint N.V. would be required to perform it if no such succession had taken
place. Failure of the Company to obtain an assumption of this Agreement at or
prior to the effectiveness of any succession shall (a) be a material breach of
this Agreement and shall constitute Good Reason if the Executive elects to
terminate employment, except that for purposes of implementing the foregoing,
the date on which any such succession becomes effective shall be deemed the Date
of Termination and (b) shall cause such succession to be deemed a Change in
Control for purposes of Section 4 hereof regardless of the definition of Change
in Control set forth in Annex A. As used in this Agreement, “Company” shall mean
the Company as defined above and any successor to its business or assets as
aforesaid which assumes and agrees to perform this Agreement, by operation of
law or otherwise, except where the context otherwise requires.

6.2 Successor to Executive. This Agreement shall inure to the benefit of and be
enforceable by the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If the
Executive should die while any amount would still be payable to the Executive or
the Executive’s family hereunder if the Executive had continued to live, all
such amounts, unless otherwise provided herein, shall be paid in accordance with
the terms of this Agreement to the executors, personal representatives or
administrators of the Executive’s estate.

7. Notice.

7.1 All notices, instructions and other communications given hereunder or in
connection herewith shall be in writing. Any such notice, instruction or
communication shall be sent either (i) by registered or certified mail, return
receipt requested, postage prepaid, or (ii) prepaid via a reputable nationwide
overnight courier service, in each case addressed to:

the Company, at:

Vistaprint N.V.

Hudsonweg 8

5928 LW Venlo

The Netherlands

with a copy to:

Thomas S. Ward, Esq.

Wilmer Cutler Pickering Hale and Dorr LLP

60 State Street

Boston, MA 02109

USA

and to the Executive at the Executive’s address indicated on the signature page
of this Agreement (or to such other address as either the Company or the
Executive may have furnished to the other in writing in accordance herewith).

 

7



--------------------------------------------------------------------------------

7.2 Any such notice, instruction or communication shall be deemed to have been
delivered five business days after it is sent by registered or certified mail,
return receipt requested, postage prepaid, or one business day after it is sent
via a reputable nationwide overnight courier service. Either party may give any
notice, instruction or other communication hereunder using any other means, but
no such notice, instruction or other communication shall be deemed to have been
duly delivered unless and until it actually is received by the party for whom it
is intended.

8. Miscellaneous.

8.1 Consideration. The Executive acknowledges having received adequate
consideration from the Company for entering into this Agreement.

8.2 Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

8.3 Injunctive Relief. The Company and the Executive agree that any breach of
this Agreement by the Company is likely to cause the Executive substantial and
irrevocable damage and therefore, in the event of any such breach, in addition
to such other remedies which may be available, the Executive shall have the
right to specific performance and injunctive relief.

8.4 Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the internal laws of the Commonwealth of
Massachusetts, without regard to conflicts of law principles.

8.5 Guarantee. The Company hereby unconditionally guarantees all of the payment
obligations of the Company to the Executive which may arise in connection with
the terms and conditions of this Agreement.

8.6 Waivers. No waiver by the Executive at any time of any breach of, or
compliance with, any provision of this Agreement to be performed by the Company
shall be deemed a waiver of that or any other provision at any subsequent time.

8.7 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original but both of which together shall constitute
one and the same instrument.

8.8 Tax Withholding. Any payments provided for hereunder shall be paid net of
any applicable tax withholding required under federal, state or local law.

8.9 Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and supersedes
all prior agreements, promises, covenants, arrangements, communications,
representations or warranties, whether oral or written, by any officer, employee
or representative of any party hereto in respect of the subject matter contained
herein; and any prior agreement of the parties hereto in respect of the subject
matter contained herein is hereby terminated and cancelled, including
specifically and without limitation the Executive Retention Agreement dated as
of December 1, 2004, as amended, by and among the Executive, Vistaprint Limited
and VistaPrint USA, Incorporated. Except for the provisions of Section 4.1
hereof, nothing in this Agreement shall modify, amend or alter, in any manner,
any stock option, stock restriction or other equity incentive arrangement or any
non-disclosure, non-competition, non-solicitation, assignment of invention, or
any similar agreement, to which the Executive is a party. Executive shall not be
entitled to any severance or similar benefits in excess of the benefits the
Executive is owed under this Agreement. To the extent that, at the time of the
Executive’s termination of employment, any laws or regulations provide for the
payment of a severance or similar benefit that is in addition to, or in excess
of, the amounts Executive is owed with respect to any similar element of
compensation under this Agreement, the Executive hereby waives any rights or
benefits to which the Executive may be entitled pursuant to any such laws or
regulations; provided that, to the extent the foregoing waiver is ineffective or
unenforceable, the benefits to which the Executive is owed under this Agreement
shall be reduced to an amount such that the sum of such reduced amount and the
amount the Executive actually receives pursuant to any such laws or regulations
is equal to the amount that would have been payable under this Agreement but for
the operation of this proviso.

 

8



--------------------------------------------------------------------------------

8.10 Amendments. This Agreement may be amended or modified only by a written
instrument executed by the Company and the Executive. Notwithstanding anything
herein to the contrary, to the extent future guidance is issued regarding
Section 409A that the Company or the Executive reasonably believe will result in
adverse tax consequences to the Executive as a result of this Agreement, then
the Company and the Executive will renegotiate the terms of this Agreement in
good faith in order to minimize or eliminate such tax treatment.

8.11 Executive’s Acknowledgements. The Executive acknowledges that the Executive
(a) has read this Agreement; (b) has been represented in the preparation,
negotiation, and execution of this Agreement by legal counsel of the Executive’s
own choice or has voluntarily declined to seek such counsel; (c) understands the
terms and consequences of this Agreement; and (d) understands that the Company’s
outside and in-house counsel are acting as counsel to the Company in connection
with the transactions contemplated by this Agreement, and are not acting as
counsel for the Executive.

8.12 Award Transfers. All references in this Agreement to options, restricted
share units, restricted stock awards, other equity awards or any other awards of
the Company (collectively, “Awards”), and all provisions related to such Awards
and the benefits obtained by the Executive with respect to the treatment of such
Awards, shall be deemed to apply equally to: (i) Awards held directly by the
Executive and (ii) Awards transferred by the Executive to permitted transferees
under the terms of such Awards, including, without limitation, Awards
transferred by the Executive to any immediate family member, family trust,
family partnership or family limited liability company established solely for
the benefit of the Executive and/or an immediate family member of the Executive;
such that, without limiting the generality of the foregoing, all rights and
benefits of and to the Executive arising from or relating to the treatment of
such Awards under the terms of this Agreement shall be deemed to apply equally
to any such Awards transferred to and held by such permitted transferees,
including, without limitation, all rights and benefits relating to the
acceleration of vesting of Awards, the extension of the period for exercising
Awards, and the payment to the Executive of a Gross-Up Payment to compensate the
Executive for Excise Taxes owed by the Executive due to the Executive’s receipt
of Contingent Compensation Payments resulting from a Change in Ownership or
Control.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first set forth above.

 

VISTAPRINT N.V.

/s/ Michael Giannetto

By:   Title:   Managing Director EXECUTIVE

/s/ Robert Keane

Robert Keane

 

9



--------------------------------------------------------------------------------

Annex A

As used herein, the following terms shall have the following respective
meanings:

1. “Annual Award Agreement” means any Annual Award Agreement under the
Vistaprint N.V. Performance Incentive Plan For Covered Employees.

2. “Award Payment Date” means the date which shall occur as soon as practicable
following the end of the applicable Performance Period, but no later than the
end of the next succeeding fiscal quarter following the end of the applicable
Performance Period.

3. “Cause” means:

(a) the Executive’s willful and continued failure to substantially perform the
Executive’s reasonable assigned duties (other than any such failure resulting
from incapacity due to physical or mental illness or any failure after the
Executive gives Notice of Termination for Good Reason), which failure is not
cured within 30 days after a written demand for substantial performance is
received by the Executive from the Supervisory Board which specifically
identifies the manner in which the Supervisory Board believes the Executive has
not substantially performed the Executive’s duties; or

(b) the Executive’s willful engagement in illegal conduct or gross misconduct
that is materially and demonstrably injurious to the Company.

For purposes of this definition, no act or failure to act by the Executive shall
be considered “willful” unless it is done, or omitted to be done, in bad faith
and without reasonable belief that the Executive’s action or omission was in the
best interests of the Company.

4. “Change in Control” means an event or occurrence set forth in any one or more
of subsections (a) through (d) below:

(a) the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership of any capital stock
of Vistaprint N.V. (or any successor thereto) if, after such acquisition, such
Person beneficially owns (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) 50% or more of either (x) the then-outstanding ordinary shares of
Vistaprint N.V. (or any successor thereto) (the “Outstanding Vistaprint N.V.
Ordinary Shares”) or (y) the combined voting power of the then-outstanding
securities of Vistaprint N.V. (or any successor thereto) entitled to vote
generally in the election of directors (the “Outstanding Vistaprint N.V. Voting
Securities”); provided, however, that for purposes of this subsection (a), the
following acquisitions shall not constitute a Change in Control: (i) any
acquisition directly from Vistaprint N.V. (or any successor thereto) (excluding
an acquisition pursuant to the exercise, conversion or exchange of any security
exercisable for, convertible into or exchangeable for ordinary shares or voting
securities of Vistaprint N.V. (or any successor thereto), unless the Person
exercising, converting or exchanging such security acquired such security
directly from Vistaprint N.V. (or any successor thereto) or an underwriter or
agent of Vistaprint N.V. (or any successor thereto)), (ii) any acquisition by
Vistaprint N.V. (or any successor thereto), (iii) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by Vistaprint
N.V. (or any successor thereto) or any corporation controlled by Vistaprint N.V.
(or any successor thereto), or (iv) any acquisition by any corporation pursuant
to a transaction which complies with clauses (i) and (ii) of subsection (c) of
this definition; or

(b) such time as the Continuing Directors (as defined below) do not constitute a
majority of the Supervisory Board, where the term “Continuing Director” means at
any date a member of the Supervisory Board (i) who was a member of the
Supervisory Board on the date of the execution of this Agreement or (ii) who was
nominated or elected subsequent to such date by at least a majority of the
directors who were Continuing Directors at the time of such nomination or
election or whose election to the Supervisory Board was recommended or endorsed
by at least a majority of the directors who were Continuing Directors at the
time of such nomination or election; provided, however, that there shall be
excluded from this clause (ii) any individual whose

 

10



--------------------------------------------------------------------------------

initial assumption of office occurred as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents, by or on behalf of a
person other than the Supervisory Board; or

(c) the consummation of a merger, consolidation, reorganization,
recapitalization or statutory share exchange involving Vistaprint N.V. (or any
successor thereto) or a sale or other disposition of all or substantially all of
the assets of Vistaprint N.V. (or any successor thereto) in one or a series of
transactions (a “Business Combination”), unless, immediately following such
Business Combination, each of the following two conditions is satisfied: (i) all
or substantially all of the individuals and entities who were the beneficial
owners of the Outstanding Vistaprint N.V. Ordinary Shares and Outstanding
Vistaprint N.V. Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of the then-outstanding
ordinary shares and the combined voting power of the then-outstanding securities
entitled to vote generally in the election of directors, respectively, of the
resulting or acquiring corporation in such Business Combination (which shall
include, without limitation, a corporation which as a result of such transaction
owns Vistaprint N.V. (or any successor thereto) or substantially all of the
assets of Vistaprint N.V. (or any successor thereto) either directly or through
one or more subsidiaries) (such resulting or acquiring corporation is referred
to herein as the “Acquiring Corporation”) in substantially the same proportions
as their ownership, immediately prior to such Business Combination, of the
Outstanding Vistaprint N.V. Ordinary Shares and Outstanding Vistaprint N.V.
Voting Securities, respectively; and (ii) no Person (excluding the Acquiring
Corporation or any employee benefit plan (or related trust) maintained or
sponsored by Vistaprint N.V. (or any successor thereto) or by the Acquiring
Corporation) beneficially owns, directly or indirectly, 30% or more of the then
outstanding ordinary shares of the Acquiring Corporation, or of the combined
voting power of the then-outstanding securities of such corporation entitled to
vote generally in the election of directors (except to the extent that such
ownership existed prior to the Business Combination); or

(d) approval by the Supervisory Board of a complete liquidation or dissolution
of Vistaprint N.V. (or any successor thereto).

5. “Change in Control Date” means the first date during the Term (as defined in
Section 2) on which a Change in Control occurs. Anything in this Agreement to
the contrary notwithstanding, if the Executive’s employment with the Company is
terminated (other than a termination by the Company for Cause or a resignation
by the Executive without Good Reason) less than 180 days prior to the date on
which the Change in Control occurs, then for all purposes of this Agreement the
“Change in Control Date” shall mean the date immediately prior to the Date of
Termination.

6. “Change in Control Payment Date” means the date which shall occur as soon as
practicable following the Change in Control, but no later than two and one half
months following the Change in Control.

7. “Code” means the Internal Revenue Code of 1986, as amended.

8. “Compensation Committee” means the Compensation Committee of the Supervisory
Board.

9. “Disability” means the Executive’s absence from the full-time performance of
the Executive’s duties with the Company for 180 consecutive calendar days as a
result of incapacity due to mental or physical illness which is determined to be
total and permanent by a physician selected by the Company or its insurers and
acceptable to the Executive or the Executive’s legal representative.

10. “Multi-Year Award Agreement” means any Four-Year Award Agreement or other
multi-year award agreement under the Vistaprint N.V. Performance Incentive Plan
For Covered Employees.

11. “Good Reason” means the occurrence, without the Executive’s written consent,
of any of the events or circumstances set forth in clauses (a) through
(d) below. Notwithstanding the occurrence of any such event or circumstance,
such occurrence shall not be deemed to constitute Good Reason if, within 30 days
of the Notice of Termination (as defined in Section 3.2(a)) given by the
Executive in respect thereof, such event or circumstance has been fully
corrected and the Executive has been reasonably compensated for any losses or
damages resulting therefrom. If the Company does not fully correct such event or
circumstance during this 30-day period, the Notice of Termination for Good
Reason given by the Executive shall become effective.

 

11



--------------------------------------------------------------------------------

(a) a material diminution in the Executive’s authority, duties or
responsibilities in effect as of the Effective Date;

(b) a material reduction in the Executive’s base salary as in effect on the
Effective Date or as the same was or may be increased thereafter from time to
time except to the extent that such reduction affects all executive officers of
the Company and its subsidiaries to a comparable extent;

(c) a material change by the Company in the geographic location at which the
Executive performs the principal duties for the Company; or

(d) any action or inaction by the Company that constitutes a material breach of
this Agreement.

For purposes of this Agreement, any reasonable, good faith determination of
“Good Reason” made by the Executive shall be conclusive, binding and final. The
Executive’s right to resign for Good Reason shall not be affected by the
Executive’s incapacity due to physical or mental illness.

12. “Performance Period” means the time period for which the Executive’s
performance is measured for purposes of receiving a bonus under the Vistaprint
N.V. Performance Incentive Plan For Covered Employees.

13. “Pro-Rated Annual Award” means, with respect to any Annual Award Agreement,
the product of (i) the average actual payout percentage under the Annual Award
Agreement for the two most recently completed fiscal years, multiplied by 100%
of the Executive’s base amount for the then-current Performance Period and
(ii) the Pro-Rating Fraction; provided, however, that if the Executive did not
have an Annual Award Agreement in each of the two most recently completed fiscal
years, the Pro-Rated Annual Award shall be equal to the product of (i) 100% of
the base amount for the Performance Period in which the Date of Termination
occurs and (ii) the Pro-Rating Fraction.

14. “Pro-Rated Multi-Year Award” means, with respect to each of the Executive’s
Multi-Year Award Agreements, the product of (i) the average actual payout
percentage under the Multi-Year Award Agreement for the two most recently
completed fiscal years, multiplied by the Executive’s mid-range target bonus for
the Multi-Year Award Agreement that is in effect for the then-current
Performance Period and (ii) the Pro-Rating Fraction; provided, however, that if
the Executive did not have a target bonus under the Multi-Year Award Agreement
in each of the two most recently completed fiscal years, the Pro-Rated
Multi-Year Award for such Multi-Year Award Agreement shall be equal to the
product of (i) the mid-range target bonus for the Performance Period in which
the Date of Termination occurs and (ii) the Pro-Rating Fraction.

15. “Pro-Rating Fraction” means a fraction, the numerator of which is the number
of days in the current fiscal year through the earlier of the Date of
Termination and Change in Control Date, as applicable, and the denominator of
which is 365.

16. For purposes of Section 4.3 of the Agreement, the following terms shall have
the following respective meanings:

(i) “Change in Ownership or Control” shall mean a change in the ownership or
effective control of the Company or in the ownership of a substantial portion of
the assets of the Company determined in accordance with Section 280G(b)(2) of
the Code.

(ii) “Contingent Compensation Payment” shall mean any payment (or benefit) in
the nature of compensation that is made or made available (under this Agreement
or otherwise) to a “disqualified individual” (as defined in Section 280G(c) of
the Code) and that is contingent (within the meaning of Section 280G(b)(2)(A)(i)
of the Code) on a Change in Ownership or Control of the Company.

 

12



--------------------------------------------------------------------------------

(iii) “Gross-Up Payment” shall mean an amount equal to the sum of (i) the amount
of the Excise Tax payable with respect to a Contingent Compensation Payment and
(ii) the amount necessary to pay all additional taxes imposed on (or
economically borne by) the Executive (including the Excise Taxes, state and
federal income taxes and all applicable employment taxes) attributable to the
receipt of such Gross-Up Payment. For purposes of the preceding sentence, all
taxes attributable to the receipt of the Gross-Up Payment shall be computed
assuming the application of the maximum tax rates provided by law.

 

13